IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



AP-75,926



EX PARTE JOE PHILLIP MAESTAS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-24750-02-D IN THE 320TH DISTRICT COURT
FROM POTTER COUNTY




            Per curiam.


O P I N I O N


            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of
unauthorized use of a motor vehicle and sentenced to twenty-five years’ imprisonment after
Applicant was found to be a habitual offender. 
            Applicant contends that he is being denied credit for time spent on parole prior to
revocation.  The trial court has entered findings that Applicant is not entitled to credit for time he
was out of custody on parole because he did not meet the midpoint of his time left to serve before
his parole violator warrant in this cause was issued.  However, the affidavit from the the Texas
Department of Criminal Justice, Parole Division shows that Applicant was confined for the
period August 18, 1998, to August 23, 1999, after he was arrested on a parole violator warrant in
this cause, and the affidavit from the Texas Department of Criminal Justice, Criminal Institutions
Division, shows that Applicant has not received credit for that period.  Applicant is entitled to
relief.  Ex parte Price, 922 S.W.2d 957 (Tex.Crim.App. 1996).
            Relief is granted in part.  The Texas Department of Criminal Justice, Correctional
Institutions Division, shall credit the sentence in cause number 24750-D in the 320th Judicial
District Court of Potter County for an additional 370 days.  All other requested relief is denied.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions and Parole Divisions.
DELIVERED:  June 4, 2008
DO NOT PUBLISH